FILED
                             NOT FOR PUBLICATION                           APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE GUADALUPE MENDOZA-                          No. 11-73747
MARIN,
                                                 Agency No. A077-056-703
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Jose Guadalupe Mendoza-Marin, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen based on ineffective assistance of counsel. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d
785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Mendoza-Marin’s motion to

reopen where he failed to establish prejudice arising from any alleged ineffective

assistance by his former attorneys. See id. at 793-94 (“[P]rejudice results when the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings.” (emphasis in original) (internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                     11-73747